Citation Nr: 1211923	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on September 28, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1944 to April 1946.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida. 

In his substantive appeal, the Veteran requested a Board hearing.  The Veteran did not appear at the hearing that was scheduled for January 30, 2012.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

Additionally, the Board notes that in the Veteran's notice of disagreement he also requested reimbursement for treatment dated in October 2010.  But the RO notified the Veteran that no claim had been received for such treatment and thus, it could not adjudicate this claim.  The Veteran sent in no additional information or statements regarding treatment on that date.  Accordingly, the Board finds that that issue is not on appeal and also need not be referred.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Unauthorized medical expenses incurred at a non-VA medical facility on September 28, 2010 were not rendered in a medical emergency of such nature that a reasonable layperson would have thought that delay was hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a private hospital on September 28, 2010 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   A letter was not sent prior to initial adjudication of the Veteran's claim.  But the Board finds that there is no prejudice to the Veteran in proceeding to adjudication of this claim because a reasonable person would understand from the notice what was needed to prove entitlement to reimbursement.  In an April 2011 letter and in the April 2011 statement of the case, the Veteran was provided the requirements for demonstrating entitlement to his claim.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The private medical records regarding the relevant treatment dates are associated with the file on appeal.  VA did not provide the Veteran with a medical examination but none is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, there is sufficient medical evidence to decide the claim, as it turns on what qualifies as emergency treatment.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service- connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728, may qualify for reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To qualify for reimbursement, all of the following criteria must be met:  (a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; (e) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; (f) The Veteran is financially liable to the provider of emergency treatment for that treatment; (g) The Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; (h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, (i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.  See 38 C.F.R. § 17.1002.  The criteria above are conjunctive, not disjunctive; accordingly, all nine criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991). 

The Veteran asserts entitlement to reimbursement for private medical expenses incurred on September 28, 2010.  He alleges that it is extremely difficult to travel to the VA for this care as the closest facilities are 100 or 175 miles from his home.  The evidence in the claims file demonstrates that the Veteran is currently enrolled in Medicaid.  

Medical evidence in the file indicates that the Veteran underwent pacemaker implantation in August 2010 at a private medical facility.  Records from that same facility dated on September 28, 2010 demonstrate that he was seen for a 6 week checkup of his surgery.  

The evidence of record does not support entitlement to reimbursement of the unauthorized medical expenses.  The Board finds that the evidence does not indicate that the Veteran received emergency care on September 28, 2010.  38 U.S.C.A. §§ 1725, 1728.  The Veteran asserts inconvenience as his basis for seeking care at the private facility.  Additionally, the medical evidence in the file indicates he was seen for a check-up of his pacemaker implantation.  Neither situation constitutes an emergency, which is a prerequisite for reimbursement under both Section 1725 and 1728.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred with non-VA medical facilities on September 28, 2010 is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


